Citation Nr: 1244257	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Naples Community Hospital on November 17, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  The Veteran's claims file is currently in the jurisdiction of the Anchorage, Alaska, Regional Office (RO).

A review of the Veteran's Virtual VA claims file does not reveal any additional, relevant records not currently associated with the paper claims folder.


FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical care received on November 17, 2007, was not authorized in advance by VA. 

2.  At the time medical care was rendered on November 17, 2007, the Veteran was in receipt of a 100 percent schedular rating for diabetes mellitus and sought treatment for his pacemaker that was inserted as a result of his coronary artery disease, which the RO recognized as a complication of long-term diabetes.

3.  The treatment provided on November 17, 2007, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

4.  At the time the Veteran sought treatment on November 17, 2007, VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable. 



CONCLUSION OF LAW

The criteria for establishing payment or reimbursement for unauthorized medical expenses incurred as a result of treatment provided at Naples Community Hospital on November 17, 2007 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403  -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Specifically, the Board finds that, in correspondence dated in July 2009, the VAMC advised the Veteran of VA's duties to notify and assist under the VCAA.  This letter specified what the evidence must show to establish entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran.  Further, records are on file which indicate the type of medical care received on November 17, 2007, that is the subject of this appeal.  In addition, no medical examination is warranted in this case as the outcome depends upon the nature of the medical treatment received on November 17, 2007 and not on the current nature and/or etiology of a specific medical condition.  

Moreover, in this case the Board finds that the Veteran does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive). 

II.  Analysis

The Veteran presented to the emergency room at the Naples Community Hospital on November 17, 2007, requesting that his pacemaker/defibrillator be checked.  He stated that he was informed by Medtronics (the manufacturer of the pacemaker) that there was a recent recall regarding the leads on his pacemaker.  He denied having any pacemaker difficulty and he denied chest pain, palpitation, weakness, sweats, or syncope.  While the Veteran has reported that he was taken to the hospital by ambulance, admission records show that he arrived by "other" means with no indication as to his specific mode of transportation.  See November 2012 Appellant's Brief.  The Veteran was given an EKG and his Medtronic pacer was interrogated and found to be working normally.  In this regard, emergency room records note that the device was reprogrammed per Medtronic recommendations for leads 6, 9, 3, and 1.  The Veteran was given medication, after which he requested to be discharged, claiming to be feeling well.  The Veteran was also noted to be resuming his travels the same day.  As such, he was told to have his pacemaker re-checked if he becomes lightheaded, weak, sweaty, or dyspenic.  

In support of his claim, the Veteran has stated that, while he was travelling in Florida during the holidays in November 2007, he had his mail forwarded from his address in Alaska and he received an urgent notice from Alaska Heart Institute and Medtronics stating that there had been a recall on his pacemaker due to a possible failure of the leads.  He reported that he called the Alaska Heart Institute who advised that he go to the nearest emergency room to have his device checked.  The Veteran has stated that he did not know he had to coordinate with the Florida VA system prior to going to the hospital and, as such, he reported to the Naples Community Hospital on November 17, 2007 for a full check of his pacemaker.  See August 2008 statement from the Veteran.  

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion. 

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

At the outset, the Board notes that the Veteran has not alleged that VA contracted with Naples Community Hospital for his medical treatment, and there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Naples Community Hospital on November 17, 2007, was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  

The Board initially finds that the Veteran does not qualify for reimbursement or payment for medical expenses under the provisions under 38 U.S.C.A. § 1728.  Under such provisions, the law requires that the care be rendered for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training. 

The record reflects that, at the time treatment was rendered, the Veteran was in receipt of a 100 percent rating for diabetes mellitus, a 20 percent rating for amputation of the left second toe, a 10 percent rating for amputation of the left great toe, a 10 percent rating for diabetic retinopathy, a 10 percent rating for diabetic neuropathy, and a noncompensable (zero percent) rating for amputation of the right second toe.  The Board notes that, when the Veteran was awarded the schedular 100 percent rating for service-connected diabetes mellitus in June 2006, the RO noted that the Veteran's coronary artery disease was a recognized complication of diabetes mellitus.  Therefore, the Board finds that, at the time medical care was rendered on November 17, 2007, the Veteran was in receipt of a 100 percent schedular rating for diabetes mellitus and sought treatment for his pacemaker that was inserted as a result of his coronary artery disease, which the RO recognized as a complication of long-term diabetes, which satisfies the first of the three criteria for entitlement to repayment of medical expenses under the provisions of 38 U.S.C.A. 
§ 1728.  

The Board further finds that the evidence establishes that the treatment provided on November 17, 2007, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In making this determination, the Board notes that the Veteran has provided a copy of the letter sent to him from Medtronics informing him of the potential problems with the leads on his pacemaker.  See October 2007 letter from Medtronics.  In this regard, such letter indicates that Medtronics had informed the Veteran's physician of such potential problems.  The Veteran was encouraged to contact his physician's office with any questions.  As such, the Veteran contacted the Alaska Heart Institute, which implanted the device, and was informed that he should immediately return for a follow up appointment.  When the Veteran indicated that he was out of state on vacation, he was encouraged to immediately report to the nearest emergency room to have his device checked.  As such, he sought treatment  the following day, November 17, 2007, at Naples Community Hospital.    

Given the advice proffered by treatment provider who implanted the Veteran's pacemaker and the Veteran's long-standing history of heart problems, the Board finds any reasonable person would have believed he or she was in a medical emergency of such a nature that had he delayed in seeking treatment, it would have been hazardous to his life and health.  Therefore, the Board finds that he meets the second criterion for entitlement to repayment of medical expenses under the provisions of 38 U.S.C.A. § 1728.  

However, the Board finds that the third criterion is not met in this case.  Indeed, the Board finds that a VA facility was reasonably available to the Veteran.  In making this determination, the Board takes judicial notice that the VA Medical Center (VAMC) in Miami, Florida, is approximately 15.5 miles away from the Naples Community Hospital.  The Board finds that the short distance between Naples Community Hospital and the Miami VAMC makes it reasonable for the Veteran to travel approximately 16 miles to the Miami VAMC to have his pacemaker checked.  Indeed, the Board finds that attempting to use a VA hospital before seeking treatment at Naples Community Hospital would have been reasonable, sound, wise or practicable.  

Therefore, because all three of the requirements are not met, the Board finds that the Veteran is not entitled to payment or reimbursement of medical expenses pursuant to the provisions of 38 U.S.C.A. § 1728.

As such, the Board has also considered whether the Veteran is entitled to payment or reimbursement of medical expenses under the provisions of 38 U.S.C.A. § 1725.  However, the Board finds that, as the Veteran does not meet all of the criteria enumerated, his claim must be denied. 

In this regard, the Board notes that Naples Community Hospital is a facility that provides emergency services and, as noted above, when the Veteran sought treatment at such facility on November 17, 2007, it was for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence also shows that the Veteran is liable to Naples Community Hospital for the treatment provided, is not covered by any other insurance, was not treated as a result of an accident or work-related injury, and is not eligible under 38 U.S.C.A. § 1728.  However, as noted above, the Board finds that a VA facility was feasibly available when the Veteran sought treatment at Naples Community Hospital on November 17, 2007.  

In evaluating this claim, the Board notes that the Veteran meets most of the criteria for entitlement to repayment of medical expenses under the provisions of 38 U.S.C.A. § 1725.  However, all nine criteria must be met in order for entitlement o be established.  See Melson, supra; 38 U.S.C.A. § 1728; 17.1001.  

The Board acknowledges the Veteran's contentions regarding his need to seek emergency care at the nearest hospital in November 2007, however, the Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Since the Veteran does not meet one of the criteria for payment or reimbursement under Sections 1725 or 1728 (i.e., a VA facility was reasonably available and an attempt to use them beforehand would have been reasonable, sound, wise or practicable), the claim must be denied.  

In sum, given that the non-VA medical treatment received on November 17, 2007, was not pre-authorized and the Veteran is not eligible for reimbursement under Section 1728 or 1725, the Board must deny the Veteran's appeal.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Naples Community Hospital on November 17, 2007, is denied. 



____________________________________________
A.JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


